ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_08_EN.txt. 234

DISSENTING OPINION OF JUDGE GROS
[ Translation]

1. The two Judgments, as will be evident on reading them, are modelled
on each other, and the cases have been dealt with together throughout the
written, oral and deliberation stages, and lastly the ground for refusal of
a joinder was the desire formally conveyed to the Court by the two States.
Since I took the view that the United Kingdom v. Iceland case and the
Federal Republic of Germany y». Iceland case should be joined, L shall
here confine myself to the observations called for by the fact that one
submission peculiar to the Federal Republic has been maintained before
the Court. For an explanation of the reasons for my general disagreement
with the Judgment, | refer to my opinion on the Judgment concerning the
United Kingdom.

In September 1972, after the [celandic Regulations had been brought
into force, the Government of the Federal Republic proposed trilateral
talks with Iceland for the negotiation of an interim agreement, but
Iceland refused (cf. Memorial of the Federal Republic of Germany on the
merits, Part I, para. 43). The White Book published by the United King-
dom shows that there was constant consultation and co-operation with
the Federal Republic:

““ANGLO/GERMAN COOPERATION

21. Throughout the dispute there has been close consultation and
cooperation with the Federal German Government. The latter are
conducting proceedings before the International Court on similar
lines to the proceedings instituted by H.M.G. The Federal Republic
proposed on 15 September 1972 that the negotiations with the
Government of Iceland should be on a tripartite basis. The United
Kingdom accepted this proposal but it was rejected by the Govern-
ment of Iceland. Consequently, the British and German negotia-
tions with Iceland had to continue on a bilateral basis but they have
been closely coordinated. The composition of the two fishing fleets
and the areas which they use are however different and this difference
will no doubt be reflected in any eventual agreement.” (Fisheries
Dispute between the United Kingdom and Iceland, Cmnd. 5341, June
1973.)

Throughout the proceedings in the two cases, in respect of the written

63
FISHERIES JURISDICTION (DISS. OP. GROS) 235

pleadings, the oral argument and the replies to questions, this co-opera-
tion was as evident as was the presence of the Agents and counsel of each
State at the public sittings devoted to the proceedings instituted by the
other State.

2. The Exchange of Notes of 19 July 1961 between the Federal Re-
public and Iceland is in identical terms to the Exchange of Notes of 11
March 1961 between the United Kingdom and Iceland, and the Federal
Republic stated in its Memorial on jurisdiction that:

“there can ... be no doubt that the subject-matter of the dispute
as defined in the Submissions contained in the Application ... that
is, whether or not the extension by Iceland of its fisheries jurisdiction
to 50 nautical miles is valid under international law, falls within the
scope of the jurisdiction of the Court” (Memorial, para. 5).

The position of the Government of the Federal Republic was explained
in the same way in paragraph 150 of Part IV of the Memorial on the
merits:

“Accordingly, the Government of the Federal Republic of Ger-
many respectfully requests the Court to adjuge and declare that
Iceland’s unilateral action which had been undertaken without
the faintest regard to the long-established traditional fishery rights
of the Federal Republic and other States in these waters, is without
foundation in international law and cannot be enforced against
the Federal Republic, the fishing vessels registered in the Federal
Republic, their crews and other persons connected with their fishing
activities in these waters.”

The reply of the Court should have been that such extension is not
in accordance with existing international law for the reasons which I have
explained with reference to the Judgment concerning the United King-
dom, and without extending the Court's jurisdiction to a decision on
negotiation of preferential and historic rights between Iceland and the
Federal Republic.

I would merely add that the clearest possible indication of the general
economic background against which the negotiations between Iceland
and the Federal Republic took place, and of the need which in my view
results therefrom to extend any examination of the elements of any
negotiation for the fisheries régime around Iceland to, as regards the
subject-matter, these economic problems, and as regards to the partici-
pants, to the States and organizations concerned, is given by the diplo-
matic documents quoted by the Federal Republic (for example, the aide-
mémoire of 20 July 1961 of the Icelandic delegation in Bonn, Memorial
on the jurisdiction, para. 20 and Ann. H; and the memorandum of the
Federal Republic of 21 July 1961, ibid., Ann. J, where the possibility
of association with the EEC is contemplated 11 years before the agree-
ment of 22 July 1972 between Iceland and the EEC, which demonstrates

64
FISHERIES JURISDICTION (DISS. OP. GROS) 236

the interest shown by the member States of the Community, including
the Federal Republic and the United Kingdom, in the fisheries régime
round Iceland).

3. The point which is peculiar to the present Judgment concerns the
fourth submission of the Federal Republic, which is dealt with in the last
subparagraph of the operative clause. The Court has decided that itis unable
to accede to this fourth submission of the Federal Republic of Germany
—-which was a claim for reparation for the consequences of action taken
against its fishing vessels—exclusively on the grounds of the way in
which the submission has been presented: ‘The fourth submission... as
presented to the Court cannot be acceded to” (para. 76 of the Judgment).
It may be deduced from this that in another form the claim could be
acceded to by the Court; but it might be contended, on the basis of the
continuance in force of the 1961 agreement, that further action would
be possible, particularly should the negotiations which the Court recom-
mends break down. Since there is between Iceland and the Federal Repu-
blic no interim agreement, like the agreement of 13 November 1973 with
the United Kingdom, there is therefore nothing to prevent the Federal
Republic from immediately re-presenting this part of its cl:im. Since [
am unable to accept the implications of the Judgment on this point, and
for other reasons also, I voted against subparagraph 5 of the operative
clause, as I did in respect of the Judgment as a whole.

4. The 1961 agreement, which has been subjected by the Court to an
extensive interpretation which has already been adverted to in my obser-
vations on the United Kingdom case, is in fact now presented by the
Court as having provided for acceptance by Iceland of judicial jurisdic-
tion extending also to reparation for any damage related to a further
extension of Icelandic fisheries jurisdiction beyond 12 miles. But the
Records of the 1960 negotiations provided by the United Kingdom (the
only such records available to the Court) show that reference to the
Court was only contemplated on a single point, and was only discussed
and accepted on that point, namely the assurance asked for by the
United Kingdom, and of which the Federal Republic subsequently had
the benefit, that any further extension would have to be submitted to the
judgment of the Court in accordance with international law. When two
States negotiate for and conclude an assurance which is confined to a
single point, it is not possible to draw the same conclusion from it as
would have been possible if what they had agreed was: ‘‘The Court shall
have jurisdiction in respect of any dispute concerning the application and
interpretation of the present agreement’; I would recall that the 1961
agreement was submitted for approval to the Althing, which was in no
position to understand that it was being asked to accept reference of any
dispute whatsoever to the Court, to which it had always refused to agree,

65
FISHERIES JURISDICTION (DISS. OP. GROS) 237

since the negotiations reported to it terminated only in an assurance
against any “further extension”. The commitment which has been relied
upon against Iceland should be understood as it was understood by the
two Parties at the time of its conclusion (cf. paras. 16 and 28 of my
opinion on the United Kingdom Judgment). An agreement can never
define anything other than what was subject to negotiation at the appro-
priate time between the parties who concluded it; as the Court has said, “no
party can impose its terms on the other party” (.C.J. Reports 1950, p. 139).
Nor can a court impose its interpretation of an agreement on the States
which concluded it, so as to make it say something more than, or something
different from, what it says. Here again the Court has already spoken:

“... though it is certain that the Parties, being free to dispose of
their rights, might ... embody in their agreement any provisions
they might devise .. ., it in no way follows that the Court enjoys the
same freedom; as this freedom, being contrary to the proper func-
tions of the Court, could in any case only be enjoyed by it if such
freedom resulted from a clear and explicit provision . . .” (Free Zones
of Upper Savoy and the District of Gex, Order of 6 December 1930,
P.C.1J., Series A, No. 24, p. 11).

5. The Court is bound to satisfy itself that the Applicant’s claim is
well founded in fact and law; I consider that the two identical agreements
of 1961 do not provide for any proceedings to establish responsibility
(contentieux de responsabilité), but only proceedings to establish law-
fulness (contentieux de légalité), directed to obtaining a declaratory
judgment on a limited point of law, and nothing more. It is therefore
because the fourth submission of the Federal Republic fell outside the
subject-matter of the compromissory clause, and therefore of the Court’s
jurisdiction, that it should have been rejected in the Judgment, and not
by means of an argument based on the way in which the submission was
presented. As to certain arguments concerning the law of responsibility
in general, since the Court has not given its decision on this aspect of the
matter, but may be seised of it again, I do not consider it possible to
discuss the point.

6. One final observation seems to me to. be necessary. The way in
which the Court has applied Article 53 of the Statute leads me to observe
that the difficulties which are inherent in any investigation of the position
taken up by a State which fails to appear, on the law and on the facts,
have not been sufficiently overcome, and thus there remains a feeling
that a State which has put itself in such a position can be subjected to
sanctions. This interpretation of failure to appear has, in both Judgments,
led to action u/tra vires, as a result of an incorrect interpretation of the
commitments entered into by the absent State, for lack of more thorough
enquiry into what that State said and, in that context, into what it could
have said, which is exactly what is required by Articie 53. I therefore
disagree on this point with paragraph 18 of the Judgment, particularly
as regards the decision on the fourth submission of the Federal Republic.

66
FISHERIES JURISDICTION (DISS. OP. GROS) 238

7. The 1961 agreement was conceived by the parties as a guarantee
against a further extension, which was already under contemplation by
Iceland, of its fishery limits, which would consist in the matter being
referred to the Court on the question whether a fresh extension would
be, at the relevant time, in accordance with existing international law.
As a result of the Court’s construction of the 1961 agreement, not only is
its Judgment ultra vires, but by refusing to pronounce on the question
of the lawfulness of the extension which was validly and clearly laid
before it, it has finally left unanswered the only claim which defined
the divergence between the Parties in 1961, and constituted the dispute
between them: the fresh extension of limits effected by the Icelandic
Regulations of 1972 is not in accordance with existing international law,
but the Court has not said so. This is however the basis necessary for the
establishment of any fisheries régime round Iceland, and that is doubtless
the reason why, when negotiating the 1961 agreement, the United King-
dom insisted so strongly that it should be the Court which should decide,
when the time came, what the state of the applicable law was.

8. The real task of the Court is still to “decide in accordance with
international law such disputes as are submitted to it” (Art. 38 of the
Statute). To introduce into international relations an idea that the de-
cisions of the Court may be given according to what on each occasion
the majority thought to be both just and convenient, would be to effect
a profound transformation. It will be sufficient to quote the Court itself:

“Having thus defined . . . the legal relations between the Parties...
the Court has completed its task. It is unable to give any practical
advice as to the various courses which might be followed with a
view to terminating the asylum, since, by doing so, it would depart
from its judicial function. But it can be assumed that the Parties,
now that their mutual legal relations have been made clear, will be
able to find a practical... solution...” U.C.J. Reports 1951, p. 83.)

That this new concept must be rejected as in contradiction with the role
of an international tribunal appears to me to be clear simply from the
observation that an international court is not a federal tribunal; the
States—of which there are now not many—which come before the Court
do not do so to receive advice, but to obtain judicial confirmation of the
treaty commitments which they have entered into according to established
international law, in relation to a situation with which they are well
acquainted. The Court saw all this in the Judgment in the Fisheries case,
in which the special nature of the situation was the dominant feature in
the decision (1.C.J. Reports 1951, Judgment of 18 December 1951); by
seeking to effect, under cover of a case limited to Icelandic fisheries, a
pronouncement of universal effect the Court contradicts its whole pre-
vious attitude. As long ago as 1963, Charles De Visscher wrote in his
commentary on judicial interpretation:

“The function of interpretation is not to perfect a legal instrument
with a view to adapting it more or less precisely to what one may

67
FISHERIES JURISDICTION (DISS. OP. GROS) 239

be tempted to envisage as the full realisation of an objective which
was logically postulated, but to shed light on what was in fact the
will of the Parties.”

There could be no better riposte to the philosophy which inspires the
Judgment and the postulates it contains (particularly paras. 36-40).

(Signed) André Gros.

68
